 
 
 
EXTENSION AGREEMENT
 


THIS EXTENSION AGREEMENT (“Extension Agreement”) shall attach to and be made a
part of that certain Employment Agreement (“Employment Agreement”) made and
entered into as of the 9th  day of October, 2014, by and between Radio One,
Inc.(“Company”) and Peter D. Thompson“Employee”).


Company and Employee hereby mutually agree to renew and extend the Employment
Agreement for an additional term of 2 years, commencing January 1, 2017 and
ending December 31, 2018 (“Renewal Term”), unless earlier terminated pursuant to
the provisions of Section 10 of the Employment Agreement.
 
In consideration of Employee’s consent to the Renewal Term, following the full
execution of this Extension Agreement, Company shall pay to Employee a one-time
Signing Bonus in the amount of Two Hundred Thousand Dollars ($200,000), subject
to applicable deductions. Employee agrees that if Employee’s employment with
Company terminates prior to December 31, 2018, Employee shall repay Company a
pro rata share of the Signing Bonus at the rate of one-thirty- second (1/32) for
each month or portion of a month that Employee’s employment is less than
thirty-two (32) months; except hat Employee shall not be required to repay
Company the pro rata share of the Signing Bonus if Employee’s employment is
terminated by Company for other than cause pursuant to Section 10(b) of the
Employment Agreement. Employee further agrees that Company shall be entitled to
withhold from any compensation otherwise due Employee the amount of any portion
of the Signing Bonus required to be repaid to Company.
 
Except as expressly set forth in this Extension Agreement, all other terms and
conditions of the Employment Agreement will remain as set forth therein.
 
IN WITNESS WHEREOF, the parties have executed this Extension Agreement to be
effective as of the 21st day of April, 2016.
 
 
 
RADIO ONE, INC.                       PETER D. THOMPSON

 
By:                               Signature:                                                                


            Linda J. Vilardo
 
 
Title:   Executive Vice President                  Address:      
                                     
 
 
Date:                            Date:                                
 
                                


 
 

--------------------------------------------------------------------------------

 
